Citation Nr: 0706960	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for back 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from December 1975 to July 
1987. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a  January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran testified at a hearing before the 
undersigned Judge at the RO in December 2006. 

In the current appeal, it appears that the RO reopened the 
veteran's service-connection claims for back disability and 
right knee disability; however, the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed these 
claims on a de novo basis, the issues are as stated on the 
title page.

The reopened issues of service connection for bilateral 
hearing loss, back disability, and right knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied a service connection claim for bilateral 
hearing loss in October 2001.  The veteran was notified of 
his procedural and appellate rights in a October 2001 letter; 
however, he did not perfect an appeal of this matter.

2.  New evidence received since the RO's October 2001 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for bilateral 
hearing loss.

3.  The RO denied service connection claims for back 
disability and right knee disability in October 2002.  The 
veteran was notified of his procedural and appellate rights 
in an October 2002 letter; however, he did not perfect an 
appeal of this matter.

4.  New evidence received since the RO's October 2002 
decision raises a reasonable possibility of substantiating 
the claims of entitlement to service connection for back 
disability and right knee disability.


CONCLUSIONS OF LAW

1.  The RO's October 2001 decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  The evidence received since the October 2001 decision is 
new and material, and the service connection claim for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The RO's October 2002 decision, which denied a service 
connection claim for back disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

4.  The evidence received since the October 2002 decision is 
new and material, and the service connection claim for back 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

5.  The RO's October 2002 decision, which denied a service 
connection claim for right knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

6.  The evidence received since the October 2002 decision is 
new and material, and the service connection claim for right 
knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome, no 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  At the 
outset, the Board notes that the duty to notify and assist 
has been met to the extent necessary to reopen the claims.  
Thus, there is no prejudice to the veteran in deciding that 
part of the claims at this time.  The additional delay in the 
adjudication of these issues which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.  VA's duty to notify and assist with regard to the 
merits of the claims is discussed in the REMAND herein.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  When a claim to reopen is 
presented under section 5108, VA must first determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is new and material.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Bilateral Hearing Loss

The RO denied service connection for bilateral hearing loss 
in an October 2001 rating decision.  The veteran was notified 
of the October 2001 decision and of his procedural and 
appellate rights by a letter that same month; however, the 
veteran did not appeal.  Thus, that decision is final.  38 
C.F.R. § 20.1103 (2006).

At the time of the October 2001 rating decision, the claims 
file included service medical records, VA medical records, 
and Form DD214.  Form DD214 showed that the veteran was an 
infantryman and received a Marksmanship Badge (Rifle M-16) in 
service.  The RO denied the claim, finding that the service 
medical records were negative for evidence of hearing loss 
that met VA criteria while in service.  See 38 C.F.R. § 3.385 
(2006). 

In support of his claim to reopen, the veteran testified to 
the undersigned Judge that as an infantryman, he fired light 
arms weapons on a continuous basis during service.  (T. 3).  
During service, he attested that he was transferred to a 
heavy artillery unit and fired those types of weapons until 
the end of his military career.  (T. 3-4).  The heavy 
artillery weapons were fired two times a month at least, 
according to the veteran.  (T. 4).  

The veteran's testimony is new in that exposure to continuous 
loud noise during service was not in the record prior at the 
time of the October 2002 rating decision.   Form DD214 does 
confirm that the veteran served as a infantryman and received 
a Marksmanship Badge (Rifle M-16) in service, but does not 
show service with a heavy artillery weapons unit.  Again, 
credibility is presumed for purposes of new and material 
evidence claims.  Justus, 3 Vet. App. at 513.  This evidence, 
along with the fact that the service medical records show an 
increase in hearing loss from 1980 through 1987 in both ears, 
raises a reasonable possibility of substantiating the service 
connection claim for bilateral hearing loss.  The provisions 
of 38 C.F.R. § 3.385 do not have to be met during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the evidence 
received subsequent to the October 2001 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156, 
and provides a basis to reopen the veteran's claim.  38 
U.S.C.A. § 5108 (West. 2002).

Back Disability and Right Knee Disability 

The RO denied service connection for back disability and 
right knee disability in an October 2002 rating decision.  
The veteran was notified of the decision and of his 
procedural and appellate rights by a letter that same month; 
however, the veteran did not appeal.  Thus, that decision is 
final.  38 C.F.R. § 20.1103 (2006).  The basis for the denial 
was that there was no evidence of a chronic back or right 
knee disability in the service medical records, or evidence 
showing that his back or right knee disability is related to 
his service-connected Osgoods-Schlatter's disease of the left 
knee.

In the veteran's application to reopen his service connection 
claims, the veteran claimed that his back and right knee 
disabilities are due to his service-connected Osgoods-
Schlatter's disease of the left knee.  In support of his 
argument, the veteran submitted a written statement from his 
wife, which was not considered by the RO in the October 2002 
rating decision.  She stated that she observed the veteran 
favoring his right leg because of his constant left leg pain.  
She essentially stated that the veteran uses his right leg so 
much that his right knee gives out, thereby causing his back 
problems.  

The wife's statement, coupled with the VA medical records 
showing current lower back and right knee disabilities, 
raises a reasonable possibility of substantiating the service 
connection claims for back disability and right knee 
disability.  Although she does not appear competent to offer 
medical diagnosis or etiology, she is competent to offer her 
visual observations of the veteran favoring his right leg and 
complaints of pain in the right knee and back.  Thus, the 
evidence received subsequent to the November 1999 rating 
decision is "new and material" as contemplated by 38 C.F.R. 
§ 3.156, and provides a basis to reopen the veteran's claims.  
38 U.S.C.A. § 5108 (West. 2002).


ORDER

New and material evidence has been submitted to reopen 
entitlement to service connection for bilateral hearing loss.

New and material evidence has been submitted to reopen 
entitlement to service connection for back disability.

New and material evidence has been submitted to reopen 
entitlement to service connection for right knee disability.


REMAND

As the Board has determined that the previously denied 
service connection claims for bilateral hearing loss, back 
disability, and right knee disability have been reopened by 
new and material evidence, the claims must be reviewed on a 
de novo basis.  See Bernard, 4 Vet. App. at 394.

Here, the Board observes that the veteran's service personnel 
records, other than his Form DD214, are not in the claims 
file.  These records may be useful in determining the extent 
of noise exposure during service.  

The claims file does not include any etiological opinions as 
to whether the veteran's bilateral hearing loss, if any, is 
related to service, and whether the veteran's low back 
disability and right knee disability is related to his 
Osgoods-Shclatter's disease, left knee.  38 C.F.R. § 3.159 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service 
personnel records for his active duty 
service and incorporated into the claims 
file.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any bilateral 
hearing loss.  The claims file should be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests and studies should be conducted.  
Based on the examination and review of 
the claims folder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed hearing loss is related to 
service, to include the claimed noise 
exposure. 

3.  The veteran should be afforded an 
appropriate VA examinations to determine 
the nature and etiology of low back and 
right knee disability.  The claims file 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
conducted.  Based on the examination and 
review of the claims folder, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed low back or right 
knee disability was caused or aggravated 
by the service-connected Osgoods-
Schlatter's disease, left knee.  

4.  Thereafter, readjudicate the 
claims, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


